Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.

Response to Arguments
Applicant’s arguments/remarks (19/28/2021) with respect to rejection of claims 21, 22, 24-33 and 35-40 under 35 U.S.C. 101 have been fully considered and are found persuasive.  Prior rejection under 35 USC 101 is hereby withdrawn.  

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
   Regarding the prior rejection under 35 U.S.C. 101, claims 21, 22, 24-33 and 35-40 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with 
    Specifically, the claims fall into the group of abstract ideas described as certain methods of organizing human activities as the claims recite a fundamental economic practice, payment transaction splitting.  The general details of the individual limitations include receiving a payment authorization request and using a payer’s preferences (other payment accounts for splitting transaction) and authorizations to split a payment and transmit an approval, to a merchant, in response to the payment authorization request.  Claim 21 recites an additional limitation, “interrupting, by the transaction override computer system, a message denying the initial payment transaction authorization request from an issuer of the first account directed to the merchant computer.”  In combination, these steps operate in a nonconventional way as conventional systems do not provide a transaction override system that interrupts a message denying approval of the initial payment transaction authorization request and then take necessary technical steps to automatically split a transaction between two or more accounts of a user, and subsequently forward a transaction approval to a merchant.  The additional element in claim 21 thus represents significantly more (i.e., provide an inventive concept) than the abstract idea and is thus patent eligible under 35 USC 101.  Accordingly, prior rejection under 35 USC 101 is hereby withdrawn.
   The closest prior art of record, Hammad et al. (U.S. 2009/0271262) and Bishop et al. (U.S. 2009/0265249),  show features that involve splitting a payment across user accounts to complete a transaction.  However, Hammad and Bishop fail to teach a transaction override computer system that, having received a message denying 
      Therefore, claims 21 and 32 are deemed allowable over the prior art of record. Dependent claims 22 and 24-31 and claims 33 and 35-40 are deemed allowable as depending from allowed claims 21 and 32, respectively.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                 

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696